Per Curiam.
Defendants were jointly tried before a jury and convicted on the charge of obstructing a police officer while attempting to perform his duty.1 The defendants were sentenced to pay a $100 fine and $50 in court costs. Also, each of the defendants was placed on a one-year term of probation, the first 30 days of that period to be served in the county jail. A timely claim of appeal was filed and by order of the circuit court judge, an appeal bond was granted. The people have filed a motion to affirm the convictions and sentences.
The sole issue raised by the defendants is that the prosecutor committed reversible error when he represented facts contained in his closing argument as being “uncontroverted”. This issue is without merit because the defense counsel at no time objected to the statement of the prosecutor. In People v. Humphreys (1970), 24 Mich App 411, 414, 415, we said:
“A conviction will not be reversed, however, if by failing to object, the defendant has allowed the impact of the prosecutor’s remarks to go uncountered by an instruction. People v. David Smith (1969), 16 Mich App 198. The defendant will not be heard to complain of an error that could have been cured upon timely objection.”
It is clear that the foregoing allegation of error could have been cured by a timely instruction and was not otherwise prejudicial.
The motion to affirm is granted.

 MOLA § 750.479 (Stat Ann 1954 Rev § 28.747).